 Case 1:18-cv-01429-PLM-RSK ECF No. 2 filed 12/26/18 PageID.140 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN

GUN OWNERS                          )
OF AMERICA, INC., et al.,           )
                                    )
                  Plaintiffs,       )                          Civil Action No. 18-cv-___
                                    )
v.                                  )
                                    )
MATTHEW WHITAKER, et al.,           )
                                    )
                  Defendants.       )
____________________________________)

                           Verified Declaration of Timothy Harmsen

       1. My name is Timothy Harmsen. I am a U.S. citizen and resident of Valparaiso,

Indiana. I make this declaration in support of the Complaint and Motion for Preliminary

Injunction. If called as a witness, I can testify to the truth of the statements contained therein.

       2. I possess bump stocks, and would like to have the freedom to purchase bump stocks in

the future. If the injunction is not granted, I will be irreparably harmed, as I will have no choice

but to either destroy or surrender my valuable personal property, and will lose the monetary value

of that property. If I choose not to comply, I will face potential federal felony criminal charges.

       3. I am the founder and host of the Military Arms Channel on YouTube, and I make a

living in part from income derived from that work. Several of my videos include content about

bump stocks and bump firing, which is a topic of great interest to my viewers and regarding

which I have gained a sizable following. If bump stocks are banned, I will be unable to have any

further videos on bump stocks, and this component of my audience will not be served and may

not continue to follow my work. Therefore, if the injunction is not granted, my number of

viewers no doubt will be affected, causing me irreparable harm.
 Case 1:18-cv-01429-PLM-RSK ECF No. 2 filed 12/26/18 PageID.141 Page 2 of 2



       I, Timothy Harmsen, certify under penalty of perjury that the foregoing is true and

correct.

                                                    _____________________________
                                                    Timothy Harmsen




                                                2
